Notice of Pre-AIA  or AIA  Status
The present application, filed on or after December 28, 2017, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.
Drawings
The drawings were received on 12/28/2017. These drawings are acceptable for examination purposes.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

The disclosure is objected to because of the following informalities:
Paragraph [0009]: “surprised” should be “supervised”.
Paragraph [0016]: “behenior” should be “behavior”.
Paragraph [0039]: “senor” should be “sensor”.
Paragraph [0051]: “surprised” should be “supervised”; “input to the supervised the machine” should be “input to the supervised machine”.
Paragraph [0052]: “the detectivesystem 100” should be “the detective system 100”.
Paragraph [0055]: “of timing information” should be “the timing information”.
Figure 2 Step 3: ““surprised” should be “supervised”.
Appropriate correction is required.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification.
For the content of Claim 12, the contingent limitations of the claim have been considered in accordance with the specification [0039] to [0042]. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. See MPEP § 2111.04. According to the specs this function is executed if the sensor data is incomplete; for example when sensor values are missing for a sensor I at time j-1.
Claim Objections
The following claims are objected to because of the following informalities:
Claim 1: “comprising a activity-or-behavior” should be “comprising an activity-or-behavior”; “surprised” should be “supervised”.
Claim 5: “the step of based on the post data” should be “the step of generating post data”.
Claim 10: “valueed” should be “valued”.
Claim 16: “comprising a activity-or-behavior” should be “comprising an activity-or-behavior”; “surprised” should be “supervised”; “incoporate” should be “incorporate”; “raw sensor data monitoring the subject system” should be “raw sensor data from monitoring the subject system”.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-20 are rejected under 35 U.S.C. 101 because the claimed invention recites a system/environment that qualifies as a product that does not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") without any structural recitations. As the courts' definitions of machines, manufactures and compositions of matter indicate, a product must have a physical or tangible form in order to fall within one of these statutory categories. Thus the claimed invention encompasses “software per se” which is not a process, machine, manufacture, or a composition of matter, and therefore is nonstatutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7, 13, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Berkay (“Unsupervised Anomaly Detection in Unstructured Log-Data for Root-Cause-Analysis”), hereinafter “Berkay”, in view of Li  (“Automatic Log Analysis using Machine Learning”), hereinafter “Li”, and Marculescu et al (“US-20170206470-A1”), hereinafter “Marculescu”.
Regarding Claim 1, Berkay teaches a detective method, applied in a detective system 
comprising an activity-or-behavior model constructor, for activity-or-behavior model construction and automatic detection of abnormal activities or behaviors of a subject system, comprising steps of: (Berkay teaches under [Abstract] on page i: “In this thesis work, unsupervised anomaly (fault) detection in unstructured system logs is investigated. The effect of various feature extraction methods are investigated in terms of the gain they provide. Also, the baseline dimensionality reduction method Principal Component Analysis (PCA) and its effects are given. Additionaly, autoencoders are studied as an alternative dimensionality reduction technique. Four different methods based on statistics and clustering as well as a framework to clean datasets from anomalies are discussed.”)
	using an unsupervised machine learning technique to preprocess and analyze raw sensor data obtained from the monitored subject system to generate post data; (Berkay teaches on page 4 in Figure 2.1 that data collection can come from a sensor. Berkay teaches under [Abstract]: “In this thesis work, unsupervised anomaly (fault) detection in unstructured system logs is investigated.” Berkay teaches on page 7 under [2.1.2]: “An unsupervised pattern classification system consists of the following functional blocks: Preprocessing: This block deals with the raw data retrieved from the source. Basically, preprocessing might incorporate numerous signal processing techniques such as smoothing, trimming and filtering depending on the data type (e.g. text, audio, image etc.).” Berkay teaches on page 5: “unsupervised learning aims at finding the underlying structure, i.e. the relationships between points in the dataset in the absence of labels…The goal of any clustering algorithm is to discover sets of objects such that the objects in the same set exhibit similarities whereas objects from different sets (clusters, groups) show dissimilarities.” This is the post data.)
	Berkay teaches all of the elements of the current invention as stated above except it does not teach a detective method “with the post data as input, using a Natural Language Processing technique (NLP) to discover the activities or behaviors performed by the subject system; and with output data from the NLP technique as input, using a supervised machine learning technique to construct an activity-or-behavior model for predicting the future behaviors of the subject system and automatically detecting abnormal activities or behaviors of the subject system; wherein the activity-or-behavior model is capable to handle multidimensional sensor data input from a plurality of sensor data streams and incorporate the sensor data values and a selected temporal information about at least one sensor data stream and between different sensor data streams.”
	Li teaches a detective method with the post data as input, using a Natural Language Processing technique (NLP) to discover the activities or behaviors performed by the subject system; (Li teaches on page 1 under [1.1]: “In order to detect problems through analyzing logs manually, the verification engineer must understand the behaviours of the system and the logs it produces…Therefore, the inefficiency and difficulties of manual log analysis make automated log analysis desirable.” Li teaches under [2.1] on page 5: “As the logs can be viewed as textual data, some natural language processing techniques can be applied. Many studies extract N-gram frequencies [4] from the logs. An n-gram is a contiguous sequence of n items from a given sequence of text or speech [15]. It is a common feature when doing text categorization.” This suggests the log files can be used as input into NLP analysis to find error patterns in the logs.)
	Li teaches all of the elements of the current invention as stated above except it does not teach a detective method “with output data from the NLP technique as input, using a supervised machine learning technique to construct an activity-or-behavior model for predicting the future behaviors of the subject system and automatically detecting abnormal activities or behaviors of the subject system; wherein the activity-or-behavior model is capable to handle multidimensional sensor data input from a plurality of sensor data streams and incorporate the sensor data values and a selected temporal information about at least one sensor data stream and between different sensor data streams.”
	Marculescu teaches a detective method with output data from the NLP technique as input, using a supervised machine learning technique to construct an activity-or-behavior model for predicting the future behaviors of the subject system and automatically detecting abnormal activities or behaviors of the subject system; (Marculescu teaches in [0054]: “A deep-learning algorithm, such as the RCBM explicitly disclosed herein, of Social-media-data pattern identification system 208 can be used, for example, to improve anomaly detection and dynamics forecasting in online Social media…The RCBM method can Successfully detect abnormal behaviors in multiple temporal resolutions, such as urgent messages and service shutdown on the Twitter platform and adult entertainment and consistently-outstanding restaurants on the YELP platform.” Marculescu teaches under [125]: “When deep learning is used as the unsupervised feature extraction module in Computer Vision and Natural Language Processing, it produces state-of-the-art results in various Supervised learning tasks.” This suggests unsupervised learning followed by NLP and supervised learning.)
wherein the activity-or-behavior model is capable to handle multidimensional sensor data input from a plurality of sensor data streams and incorporate the sensor data values and a selected temporal information about at least one sensor data stream and between different sensor data streams. (Marculescu teaches under [0131]: “As an example of non-time-series data 2624A, in some embodiments the deep-learning generative model. Such as RCBM,can be quite general and take in any type of multidimensional time-series input…” Under [0130] teaches: “time-series data streams (e.g., a satellite Video stream, a Surveillance video stream, real-time human movement sensor data, etc.)” Under [Abstract] Marculescu teaches: “In an embodiment, the method includes applying a deep-learning methodology to the time-series social-media data at a plurality of temporal resolutions to identify patterns that may exist at and across ones of the temporal resolution.”)
Berkay provides methods of unsupervised learning for anomaly detection in unstructured logs. Li teaches applying machine learning to do automated log analysis using unsupervised learning and natural processing technique. Marculescu provides a deep learning RCBM model for pattern identification in time-series data using unsupervised learning with natural processing and supervised learning. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Berkay, Li and Marculescu’s methods to design a system that learns activity and behavior for future predictions of behavior and anomaly detection of a subject system with unsupervised learning, followed by natural processing and supervised learning. Unsupervised learning helps find the “relationships between points in the dataset” (See page 5 of Berkay under [2.1]); natural processing can be applied to text documents like logs for text categorization (See page 5 under [2.1] of Li); and “Supervised fine-tuning on top of such an unsupervised learning approach can be used to increase discrimination” (See page 19 of Berkay under [Training of Autoencoders]).
Regarding Claim 2, the rejection of Claim 1 is incorporated.
Regarding Claim 2, the combination of Berkay, Li and Marculescu teaches the detective method according to claim 1, wherein the unsupervised machine learning algorithms comprises one of K-Nearest Neighbor algorithm, K-mean algorithm, and GMM algorithm. (Li teaches on page 6 under [Clustering Technique]: “Since the complete clean data (i.e. containing only normal information) are almost impossible to be guaranteed, many researches use the unsupervised learning methods. Majority of them adopt the clustering techniques… The first kind is assuming that the anomalous data can form clusters by themselves [5]. K-means [21] is a classical partitioning method which partitions a set of n objects into k clusters…”)
It would have been obvious to a person of ordinary skills in the art to modify Claim 1 to include Li’s teachings in the design of a system for anomaly detection with unsupervised learning, natural language processing and supervised learning while using one the unsupervised techniques such as K-nearest, K-mean or GMM because “K-means [21] is commonly used for clustering problems.” (See page 17 of Li under [5.1.1]).
Regarding Claim 3, the rejection of Claim 1 is incorporated.
Regarding Claim 3, the combination of Berkay, Li and Marculescu teaches the detective 
method according to claim 1, wherein the step of using unsupervised machine learning technique to preprocess and analyze raw sensor data from the subject system to generate post data comprises steps of: (Berkay teaches under [Abstract]: “In this thesis work, unsupervised anomaly (fault) detection in unstructured system logs is investigated.” Berkay teaches on page 7 under [2.1.2]: “An unsupervised pattern classification system consists of the following functional blocks: Preprocessing: This block deals with the raw data retrieved from the source. Basically, preprocessing might incorporate numerous signal processing techniques such as smoothing, trimming and filtering depending on the data type (e.g. text, audio, image etc.).”Berkay teaches on page 5: “unsupervised learning aims at finding the underlying structure, i.e. the relationships between points in the dataset in the absence of labels…The goal of any clustering algorithm is to discover sets of objects such that the objects in the same set exhibit similarities whereas objects from different sets (clusters, groups) show dissimilarities.” This is the post data.)
transforming the raw sensor data into a time series of label values; (Berkay teaches on page 22 under [3.2.1]: “In time-series data analysis, one of the common practices is to partition the data into smaller chunks which are usually called windows. Since the system logs are generated with respect to time, it will be considered as a multi-dimensional time-series signal. Therefore, after the preprocessing step a windowing operation is applied on the logs.”)
generating label value reports that indicate the label values for each sensor at each time slot; merging the label value reports into a merged label value report; and sorting entries of the merged label value report according to time. (Berkay teaches on page 43 in Figure 4.1: “The structure of the log lines is illustrated in the above figure. A system log basically includes the time of reporting, the type of the system element reporting, IP, the message and a system related ID.” The system element reporting can be the sensor type.)
It would have been obvious for a person of ordinary skills in the art to modify Claim 1 to include Berkay’s method of organizing the system events into time-series data to keep track of when a specific event, what type of sensor it came from to provide a better understanding for the events taking place for anomaly detection.
Regarding Claim 4, the rejection of Claim 1 is incorporated.
Regarding Claim 4, the combination of Berkay, Li and Marculescu teaches the detective method according to claim 1, wherein the Natural Language Processing technique comprises a word-segmentation technique comprising one of the Hidden Markov Model, n-Gram Model and 2-Gram Model. (Li teaches on page 7 under [2.3]: “In AALA 1.0, the author mainly extracted character N-gram, timestamp statistics, word count, simplified message counts and message templates from the data set of two types of logs.”)
It would be obvious to a person with ordinary skills in the art to modify Claim 1 to include Li’s method to design a system for anomaly detection using natural processing techniques to analyze documents such as expense reports, event logs, to capture the real meaning of the text since “natural processing can be applied to text documents like logs for text categorization” (See page 5 under [2.1] of Li).
Regarding Claim 7, the rejection of Claim 1 is incorporated.
Regarding Claim 7, the combination of Berkay, Li and Marculescu teaches the detective method according to claim 1, wherein the supervised machine learning algorithms comprises one of Random Forests, and Support Vector Machine. (Berkay teaches on page 5 under [2.1]: “Supervised learning has found various applications via various algorithms such as k-nearest neighbors (KNN), support vector machines (SVM), decision trees and artificial neural networks (ANN).”)
It would be obvious for a person of ordinary skill in the art to modify Claim 1 to include Berkay’s method of using Supervised fine-tuning on top of such an unsupervised learning approach to increase discrimination.
Regarding Claim 13, the rejection of Claim 1 is incorporated.
Regarding Claim 13, the combination of Berkay, Li and Marculescu the detective method according to claim 1, further comprising a step of: with the activity-or-behavior model, by a detection module of the detecting system, to predict at least one future activity of the subject system and detect at least one abnormal activity or behavior of the subject system. (Marculescu teaches under [0054] Du teaches on page 1287: “The RCBM method can successfully detect abnormal behaviors in multiple temporal resolutions, such as urgent messages and service shutdown on the TWITTER® platform and adult entertainment and consistently-outstanding restaurants on the YELP® platform.”)
It would have been obvious to a person of ordinary skills in the art to modify Claim 1 to include Marculescu’s method of using machine learning to learn activities and/or behaviors of the monitored system in order to predict or detect future anomalies.
Regarding independent Claim 16, Berkay teaches a detective system for activity-or-behavior model construction and automatic detection of abnormal activities or behaviors of a subject system, comprising an activity-or-behavior model constructor configured to: (Berkay teaches under [Abstract] on page i: “In this thesis work, unsupervised anomaly (fault) detection in unstructured system logs is investigated. The effect of various feature extraction methods are investigated in terms of the gain they provide. Also, the baseline dimensionality reduction method Principal Component Analysis (PCA) and its effects are given. Additionaly, autoencoders are studied as an alternative dimensionality reduction technique. Four different methods based on statistics and clustering as well as a framework to clean datasets from anomalies are discussed.”)
use an unsupervised machine learning technique to preprocess and analyze raw sensor data monitoring the subject system to generate post data; (Berkay teaches on page 4 in Figure 2.1 that data collection can come from a sensor. Berkay teaches under [Abstract]: “In this thesis work, unsupervised anomaly (fault) detection in unstructured system logs is investigated.” Berkay teaches on page 7 under [2.1.2]: “An unsupervised pattern classification system consists of the following functional blocks: Preprocessing: This block deals with the raw data retrieved from the source. Basically, preprocessing might incorporate numerous signal processing techniques such as smoothing, trimming and filtering depending on the data type (e.g. text, audio, image etc.).”Berkay teaches on page 5: “unsupervised learning aims at finding the underlying structure, i.e. the relationships between points in the dataset in the absence of labels…The goal of any clustering algorithm is to discover sets of objects such that the objects in the same set exhibit similarities whereas objects from different sets (clusters, groups) show dissimilarities.” This is the post data.)
Berkay teaches all of the elements of the current invention as stated above except it does not teach a detective system “with the post data as input, use a Natural Language Processing technique (NLP) to discover the activities or behaviors performed by the subject system; with output data from the NLP technique as input, use a supervised machine learning technique to build an activity-or-behavior model for predicting the future behaviors of the subject system and automatically detecting abnormal activities or behaviors of the subject system; wherein the activity-or-behavior model is capable to handle multidimensional sensor data input from a plurality of sensor data streams and incorporate the sensor data values and a selected temporal information about at least one sensor data stream and between different sensor data streams.”
Li teaches a detective system with the post data as input, use a Natural Language Processing technique (NLP) to discover the activities or behaviors performed by the subject system; (Li teaches on page 1 under [1.1]: “In order to detect problems through analyzing logs manually, the verification engineer must understand the behaviours of the system and the logs it produces…Therefore, the inefficiency and difficulties of manual log analysis make automated log analysis desirable.” Li teaches under [2.1] on page 5: “As the logs can be viewed as textual data, some natural language processing techniques can be applied. Many studies extract N-gram frequencies [4] from the logs. An n-gram is a contiguous sequence of n items from a given sequence of text or speech [15]. It is a common feature when doing text categorization.” This suggests the log files can be used as input into NLP analysis to find error patterns in the logs.)
Li teaches all of the elements of the current invention as stated above except it does not teach a detective system “with output data from the NLP technique as input, use a supervised machine learning technique to build an activity-or-behavior model for predicting the future behaviors of the subject system and automatically detecting abnormal activities or behaviors of the subject system; wherein the activity-or-behavior model is capable to handle multidimensional sensor data input from a plurality of sensor data streams and incorporate the sensor data values and a selected temporal information about at least one sensor data stream and between different sensor data streams.”
Marculescu teaches a detective system with output data from the NLP technique as input, use a supervised machine learning technique to build an activity-or-behavior model for predicting the future behaviors of the subject system and automatically detecting abnormal activities or behaviors of the subject system; (Marculescu teaches in [0054]: “A deep-learning algorithm, such as the RCBM explicitly disclosed herein, of Social-media-data pattern identification system 208 can be used, for example, to improve anomaly detection and dynamics forecasting in online Social media…The RCBM method can Successfully detect abnormal behaviors in multiple temporal resolutions, such as urgent messages and service shutdown on the Twitter platform and adult entertainment and consistently-outstanding restaurants on the YELP platform.” Marculescu teaches under [125]: “When deep learning is used as the unsupervised feature extraction module in Computer Vision and Natural Language Processing, it produces state-of-the-art results in various Supervised learning tasks.” This suggests unsupervised learning followed by NLP and supervised learning.)
wherein the activity-or-behavior model is capable to handle multidimensional sensor data input from a plurality of sensor data streams and incorporate the sensor data values and a selected temporal information about at least one sensor data stream and between different sensor data streams. (Marculescu teaches under [0131]: “As an example of non-time-series data 2624A, in some embodiments the deep-learning generative model. Such as RCBM,can be quite general and take in any type of multidimensional time-series input…” Under [0130] teaches: “time-series data streams (e.g., a satellite Video stream, a Surveillance video stream, real-time human movement sensor data, etc.)” Under [Abstract] Marculescu teaches: “In an embodiment, the method includes applying a deep-learning methodology to the time-series social-media data at a plurality of temporal resolutions to identify patterns that may exist at and across ones of the temporal resolution.”)
Berkay provides methods of unsupervised learning for anomaly detection in unstructured logs. Li teaches applying machine learning to do automated log analysis using unsupervised learning and natural processing technique. Marculescu provides a deep learning RCBM model for pattern identification in time-series data using unsupervised learning with natural processing and supervised learning. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Berkay, Li and Marculescu’s methods to design a system that learns activity and behavior for future predictions of behavior and anomaly detection of a subject system with unsupervised learning, followed by natural processing and supervised learning. Unsupervised learning helps find the “relationships between points in the dataset” (See page 5 of Berkay under [2.1]); natural processing can be applied to text documents like logs for text categorization (See page 5 under [2.1] of Li); and “Supervised fine-tuning on top of such an unsupervised learning approach can be used to increase discrimination” (See page 19 of Berkay under [Training of Autoencoders]).
Regarding Claim 17, the rejection of Claim 16 is incorporated.
Regarding Claim 17, the combination of Berkay, Li and Marculescu teaches the detective system according to claim 16, wherein the unsupervised machine learning algorithms comprises one of K-Nearest Neighbor algorithm and K-mean algorithm. (Li teaches on page 6 under [Clustering Technique]: “Since the complete clean data (i.e. containing only normal information) are almost impossible to be guaranteed, many researches use the unsupervised learning methods. Majority of them adopt the clustering techniques… The first kind is assuming that the anomalous data can form clusters by themselves [5]. K-means [21] is a classical partitioning method which partitions a set of n objects into k clusters…”)
It would have been obvious to a person of ordinary skills in the art to modify Claim 16 to include Li’s teachings in the design of a system for anomaly detection with unsupervised learning, natural language processing and supervised learning while using one the unsupervised techniques such as K-nearest, K-mean or GMM because “K-means [21] is commonly used for clustering problems.” (See page 17 of Li under [5.1.1]).
Regarding Claim 18, the rejection of Claim 16 is incorporated.
Regarding Claim 18, the combination of Berkay, Li and Marculescu teaches the detective system according to claim 16, wherein the Natural Language Processing technique comprises one of a word-segmentation technique comprising, e.g., the Hidden Markov Model, n-Gram Model, and 2-Gram Model. (Li teaches on page 7 under [2.3]: “In AALA 1.0, the author mainly extracted character N-gram, timestamp statistics, word count, simplified message counts and message templates from the data set of two types of logs.”)
It would be obvious to a person with ordinary skills in the art to modify Claim 16 to include Li’s method to design a system for anomaly detection using natural processing techniques to analyze documents such as expense reports, event logs, to capture the real meaning of the text since “natural processing can be applied to text documents like logs for text categorization” (See page 5 under [2.1] of Li).
Regarding Claim 19, the rejection of Claim 16 is incorporated.
Regarding Claim 19, the combination of Berkay, Li and Marculescu teaches the detective system according to claim 16, wherein the supervised machine learning algorithms comprises Random Forests and Support Vector Machine. (Berkay teaches on page 5 under [2.1]: “Supervised learning has found various applications via various algorithms such as k-nearest neighbors (KNN), support vector machines (SVM), decision trees and artificial neural networks (ANN).”)
It would be obvious for a person of ordinary skill in the art to modify Claim 16 to include Berkay’s method of using Supervised fine-tuning on top of such an unsupervised learning approach to increase discrimination in the design of a system for anomaly detection.
Regarding Claim 20, the rejection of Claim 16 is incorporated.
Regarding Claim 20, the combination of Berkay, Li and Marculescu teaches the detective system according to claim 16, further comprising a detection module configured to: with the activity-or-behavior model, predict at least one future activity of the subject system and detect at least one abnormal activity or behavior of the subject system. (Marculescu teaches under [0054] Du teaches on page 1287: “The RCBM method can successfully detect abnormal behaviors in multiple temporal resolutions, such as urgent messages and service shutdown on the TWITTER® platform and adult entertainment and consistently-outstanding restaurants on the YELP® platform.”)
It would have been obvious to a person of ordinary skills in the art to modify Claim 16 to include Marculescu’s method of using machine learning to learn activities and/or behaviors of the monitored system in order to predict or detect future anomalies in the design of a system for anomaly detection.
Claim(s) 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Berkay, Li, Marculescu and further in view of Baier (“Matching Events And Activities: Preprocessing Event Logs For Process Analysis”), hereinafter “Baier”.
Regarding Claim 5, the rejection of Claim 3 is incorporated.
Regarding Claim 5, the combination of Berkay, Li and Marculescu teaches the detective 
method according to claim 3, wherein the step of based on the post data, using a Natural Language Processing technique to discover the activities or behaviors performed by the subject system comprises steps of: (Li teaches on page 1 under [1.1]: “In order to detect problems through analyzing logs manually, the verification engineer must understand the behaviours of the system and the logs it produces…Therefore, the inefficiency and difficulties of manual log analysis make automated log analysis desirable.” Li teaches under [2.1] on page 5: “As the logs can be viewed as textual data, some natural language processing techniques can be applied. Many studies extract N-gram frequencies [4] from the logs. An n-gram is a contiguous sequence of n items from a given sequence of text or speech [15]. It is a common feature when doing text categorization.” This suggests the log files can be used as input into NLP analysis to find error patterns in the logs.)
	The combination of Berkay, Li and Marculescu teaches teaches all of the elements of the current invention as stated above except it does not teach the detective method “extracting the states for the activity-or-behavior model with the label values and selected attributes for each entry in the merged label value report; adding the selected attributes to every entry in the merged label value report to generate a D file to identify states for the activity model; and marking each entry in the D file with its corresponding state to generate a D+ file”.
	Baier teaches extracting the states for the activity-or-behavior model with the label values and selected attributes for each entry in the merged label value report; adding the selected attributes to every entry in the merged label value report to generate a D file to identify states for the activity model; and marking each entry in the D file with its corresponding state to generate a D+ file. (Baier teaches on page 25: “The aim of the discovery algorithms that focus on the process perspective is to generate a process model covering the behavior found in the event log.” Baier teaches on page 112 under [6.5]: “The label analysis approach leverages natural language processing techniques in order to extract the business objects from event and activity labels as well as from the annotated descriptions.” Baier teaches on page 6: “Labels use natural language. Whenever the labels from both events and activities contain natural text, we are able to employ natural language processing (NLP) techniques in order to assist in the mapping.” Baier teaches under [Introduction] on page 3: “Without a mapping from events to activities, we cannot tell which activity happened when.” Baier teaches on page 72: “As stated before, the goal of this phase is to transform the event log such that each event instance is mapped to its corresponding activity.” On page 27 under [Definition 5] Baier teaches: “Let E be the set of event instances. Each event instance has different attributes which are specified in the set of all attributes, called ATE.” See Table 20 on page 109 for business object.)
It would be obvious for a person of ordinary skill in the art to modify Claim 3 to include Baier’s use of natural processing techniques to extract attributes from an event log file to map events to activities for better learning of when the activity or behavior happened in a system used for anomaly detection.
Regarding Claim 6, the rejection of Claim 5 is incorporated.
Regarding Claim 6, the combination of Berkay, Li and Marculescu teaches the detective method according to claim 5, wherein the step of based on the post data, using a Natural Language Processing technique to discover the activities or behaviors performed by the subject system further comprises steps of: (Li teaches on page 1 under [1.1]: “In order to detect problems through analyzing logs manually, the verification engineer must understand the behaviours of the system and the logs it produces…Therefore, the inefficiency and difficulties of manual log analysis make automated log analysis desirable.” Li teaches under [2.1] on page 5: “As the logs can be viewed as textual data, some natural language processing techniques can be applied. Many studies extract N-gram frequencies [4] from the logs. An n-gram is a contiguous sequence of n items from a given sequence of text or speech [15]. It is a common feature when doing text categorization.” This suggests the log files can be used as input into NLP analysis to find error patterns in the logs.)
The combination of Berkay, Li and Marculescu teaches all of the elements of the current invention as stated above except it does not teach the detective method “identifying and/or discovering at least one activity or behavior of the subject system by scanning the D+ file; and marking entries in the D+ file with their corresponding activities or behaviors to transform the D+ file into a D* file where each entry will be marked with the state that the entry is associated with, the attributes of the state, and/or the activities or behaviors the state is associated with”.
Baier teaches identifying and/or discovering at least one activity or behavior of the subject system by scanning the D+ file; and marking entries in the D+ file with their corresponding activities or behaviors to transform the D+ file into a D* file where each entry will be marked with the state that the entry is associated with, the attributes of the state, and/or the activities or behaviors the state is associated with. (Baier teaches on page 25: “The aim of the discovery algorithms that focus on the process perspective is to generate a process model covering the behavior found in the event log.” Baier teaches on page 112 under [6.5]: “The label analysis approach leverages natural language processing techniques in order to extract the business objects from event and activity labels as well as from the annotated descriptions.” Baier teaches on page 6: “Labels use natural language. Whenever the labels from both events and activities contain natural text, we are able to employ natural language processing (NLP) techniques in order to assist in the mapping.” Baier teaches under [Introduction] on page 3: “Without a mapping from events to activities, we cannot tell which activity happened when.” Baier teaches on page 72: “As stated before, the goal of this phase is to transform the event log such that each event instance is mapped to its corresponding activity.” On page 27 under [Definition 5] Baier teaches: “Let E be the set of event instances. Each event instance has different attributes which are specified in the set of all attributes, called ATE.” See Table 20 on page 109 for business object. The applied technique of using natural language processing on the log file can be regarded as scanning it.)
It would be obvious for a person of ordinary skill in the art to modify Claim 5 to include Baier’s use of natural processing techniques to extract attributes from an event log file to map events to activities for better learning of when the activity or behavior happened, and generate a model that can discover these behaviors in a system for anomaly detection.
15.	Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Berkay, Li, Marculescu, Baier, and further in view of Tanev (“Real-time News Event Extraction
for Global Monitoring Systems”), hereinafter “Tanev”.
Regarding Claim 8, the rejection of Claim 6 is incorporated.
Regarding Claim 8, the combination of Berkay, Li, Marculescu and Baier teaches all of the elements of the current invention as stated above except it does not teach “the detective method according to claim 6, further comprising a step of: scanning the D+ file to find all activities or behaviors the subject device may have and generate the D* file with the format <time slot when the activity or behavior starts, day, activity or behavior>; wherein the state for time slot I takes the form of <label value value of Sensor, label value value of Sensor, ...., label value value of Sensor i, ....>, each entry of the D file is in the format of <time slot, day, label value value of Sensor, label value value of Sensor, ...., label value value of sensor i, ....>, D+ file takes the form of <time slot, day, state>, and the attribute input file takes the form of <time slot, day>”.
Tanev teaches the detective method according to claim 6, further comprising a step of: scanning the D+ file to find all activities or behaviors the subject device may have and generate the D* file with the format <time slot when the activity or behavior starts, day, activity or behavior>; wherein the state for time slot I takes the form of <label value value of Sensor, label value value of Sensor, ...., label value value of Sensor i, ....>, each entry of the D file is in the format of <time slot, day, label value value of Sensor, label value value of Sensor, ...., label value value of sensor i, ....>, D+ file takes the form of <time slot, day, state>, and the attribute input file takes the form of <time slot, day>. (Tanev teaches on page 1 under [Introduction]: “Formally, the task of event extraction is to automatically identify events in free text and to derive detailed information about them, ideally identifying who did what to whom, when, with what methods (instruments), where and eventually why? Automatically extracting events is a higher-level information extraction (IE) task which is not trivial due to the complexity of natural language and due to the fact that a full event description is usually scattered over several sentences and documents.” Tanev teaches on page 3 under Fig. 1: “Next, each cluster is processed by (News cluster Event eXtraction nexus Using language Structures), our core event extraction engine, which for each detected violent event produces a frame, whose main slots are: date and location, number of killed and injured, kidnapped people, actors, and type of event.” The same method can be used for extracting events from sensor activity time series data. The applied technique of using natural language processing on the log file can be regarded as scanning it.)
It would be obvious for a person of ordinary skill in the art to modify Claim 6 to include Tanev’s teachings in the design of a system for anomaly detection to find all activities or behaviors from event logs including time, date, location and sensor specific information and the cause/author of the activity to detect anomalies.
Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Berkay, Li, Marculescu, Baier, and further in view of Narimatsu (“Duration and Interval Hidden Markov Model for Sequential Data Analysis”), hereinafter “Narimatsu”.
Regarding Claim 9, the rejection of Claim 6 is incorporated.
Regarding Claim 9, the combination of Berkay, Li, Marculescu and Baier teaches all of the elements of the current invention as stated above except it does not teach “the detective method according to claim 6, further comprising a step of: calculating the time duration for a sensor that remains in the high label value value in the form Of <toff->on, ton->off -toff->on, day, sensor ID>; sorting the entries in the merged label report to obtain the D file; and scanning the D+ file to find all activities or behaviors the subject device may have and generate the D* file with the format <time slot when the activity or behavior starts, label value's time duration for the activity or behavior, day, activity or behavior>;wherein the state takes the form of <label valued time duration, the sensor ID>, D+ file takes the form of < toff->on, label valued time duration for the sensor, day, sensor ID, the attribute input file takes the form of <time slot when the activity starts, label valued time duration for the activity or behavior, day>, and <activity or behavior> of the entry is the label value input to the supervised machine learning algorithm.”
Narimatsu teaches the detective method according to claim 6, further comprising a step of: calculating the time duration for a sensor that remains in the high label value value in the form Of <toff->on, ton->off -toff->on, day, sensor ID>; sorting the entries in the merged label report to obtain the D file; and scanning the D+ file to find all activities or behaviors the subject device may have and generate the D* file with the format <time slot when the activity or behavior starts, label value's time duration for the activity or behavior, day, activity or behavior>;wherein the state takes the form of <label valued time duration, the sensor ID>, D+ file takes the form of < toff->on, label valued time duration for the sensor, day, sensor ID, the attribute input file takes the form of <time slot when the activity starts, label valued time duration for the activity or behavior, day>, and <activity or behavior> of the entry is the label value input to the supervised machine learning algorithm. (Narimatsu teaches under [Introduction]: “In case of life log data application, for example, it must be much easy to exactly retrieve information of particular places or dates if rich and comprehensive meta-data are sufficiently attached to every piece of datum to be identified.” Narimatsu teaches on page 3 under [A. Notations]: “The n-th constitutional state in st1:t2 is denoted as sn of which duration is dn.” Narimatsu teaches under [IV] on page 3: “Thus, HSMM handles the state duration time in each state sn by dn.” Narimatsu teaches on page 4 under [IV]: “Thus, the time length of the observation sequence is calculated as T = ΣNn= 1 dn .” Narimatsu teaches on page 6 under [B]: “The observation sequence consists of the sound “on” symbol and “off” symbol.” Narimatsu teaches under [Related Work] on page 2: “While HMM is used for many applications, for example, speech recognition, handwriting recognition and activity recognition, most of the extensions of HMM are proposed specialized for individual application data.” Narimatsu teaches under [B] on page 3: “Suppose that two different sequences where successive states, i.e., events, are observed from two different sensors.” The applied technique of using natural language processing on the log file can be regarded as scanning it.)
It would have been obvious to a person skilled in the art to modify Claim 6 to include Narimatsu’s teachings in the design of a system for anomaly detection to find all activities or behaviors from event logs including time, date, location and sensor specific information and the cause/author of the activity to detect anomalies.
Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Berkay, Li, Marculescu, Baier, and further in view of Tapia (“Activity Recognition in the Home Setting Using Simple and Ubiquitous Sensors”), hereinafter “Tapia”.
Regarding Claim 10, the rejection of Claim 6 is incorporated.
Regarding Claim 10, the combination of Berkay, Li, Marculescu and Baier teaches all of the elements of the current invention as stated above except it does not teach “the detective method according to claim 6, further comprising a step of: scanning the D+ file to find all activities or behaviors the subject device may have and generate the D* file with the format <the time slot when the activity or behavior starts, day, label valued time duration for the activity or behavior, the time duration ratios of sensors, activity or behavior>; wherein the state takes the form of <label valued time duration, the sensor ID>, D+ file takes the form of < toff->., label valued time duration for the sensor, day, sensor ID, the attribute input to the supervised machine learning algorithm takes the form of <the time slot when the activity or behavior starts, day, label value's time duration for the activity or behavior, the time duration ratios of sensors> of an entry in the D* file, the corresponding <activity or behavior > of the entry may be the label value input to the supervised machine learning algorithm”.
Tapia teaches the detective method according to claim 6, further comprising a step of: scanning the D+ file to find all activities or behaviors the subject device may have and generate the D* file with the format <the time slot when the activity or behavior starts, day, label valued time duration for the activity or behavior, the time duration ratios of sensors, activity or behavior>; wherein the state takes the form of <label valued time duration, the sensor ID>, D+ file takes the form of < toff->., label valued time duration for the sensor, day, sensor ID, the attribute input to the supervised machine learning algorithm takes the form of <the time slot when the activity or behavior starts, day, label value's time duration for the activity or behavior, the time duration ratios of sensors> of an entry in the D* file, the corresponding <activity or behavior > of the entry may be the label value input to the supervised machine learning algorithm. (On page 37 Tapia teaches under [4.1]: “The proposed system consists of three major components. (1) The environmental state-change sensors used to collect information about use of objects in the environment, (2) the context-aware experience sampling tool (ESM) used for labelling the activities, and (3) the pattern recognition and classification algorithms for recognizing activities.” Tapia teaches on page 59 table 5.1: “An example of the type of data that was acquired by the state-change sensors and ESM. The activity attributes are acquired using experience sampling during a training period. The sensor activations are collected by the state-change sensors distributed all around the environment” The table shows the activity duration, the sensor IDs, the day and time of activations, deactivation times, durations in seconds, locations (kitchen), and object type the subject interacted with such as drawers, cabinets, fridge, etc. The ratio can be easily calculated from the data in the table. The applied technique of using natural language processing on the log file can be regarded as scanning it.)
It would have been obvious for a person of ordinary skills in the art to modify Claim 6 to include Tapia’s teachings in the design of a system for anomaly detection to find all activities or behaviors from in the monitoring system including time, date, location and sensor specific information and the cause/author of the activity to detect anomalies.
Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Berkay, Li, Marculescu, Baier, and further in view of Iverson (US-7383238-B1), hereinafter “Iverson”.
Regarding Claim 11, the rejection of Claim 6 is incorporated.
Regarding Claim 11, the combination of Berkay, Li, Marculescu and Baier teaches all of the elements of the current invention as stated above except it does not teach “the detective method according to claim 6, further comprising a step of: generate the D* file with the format <the time slot when the activity or behavior starts, day, the expected sensor value for each sensor during the time period when the activity or behavior occurs, activity or behavior >; wherein each entry of the D file is in the format of <time slot, day, label value value of Sensor, label value value of Sensor, ...., label value value of sensor i, ....>, D+ file takes the form of <time slot, day, state>, and the attribute input to the supervised machine learning algorithm takes the form of <the time slot when the activity or behavior starts, day, the expected sensor value for each sensor during the time period when the activity or behavior occurs> of an entry in the D* file, the corresponding <activity or behavior > of the entry may be the label value input to the supervised machine learning algorithm”.
Iverson teaches the detective method according to claim 6, further comprising a step of: generate the D* file with the format <the time slot when the activity or behavior starts, day, the expected sensor value for each sensor during the time period when the activity or behavior occurs, activity or behavior >; wherein each entry of the D file is in the format of <time slot, day, label value value of Sensor, label value value of Sensor, ...., label value value of sensor i, ....>, D+ file takes the form of <time slot, day, state>, and the attribute input to the supervised machine learning algorithm takes the form of <the time slot when the activity or behavior starts, day, the expected sensor value for each sensor during the time period when the activity or behavior occurs> of an entry in the D* file, the corresponding <activity or behavior > of the entry may be the label value input to the supervised machine learning algorithm. (Iverson teaches under [Background] on page 13 column 1: “This invention relates generally to the field of automated system monitoring and anomaly detection and, in particular, to methods of generating system monitoring knowledge bases from nominal system behavior, and to the use of these knowledge bases in monitoring system performance in real time or near-real-time… Examples of Such techniques include model based reasoning, machine learning, neural networks, data mining, Support vector machines,” In column 2 Iverson teaches: “IMS analyzes nominal system data and forms classes or clusters of expected system sensor values. These clusters are used in building a system monitoring knowledge base. IMS system monitoring knowledge bases can be constructed entirely from several sets of nominal sensor data, either gathered directly from the sensors of the system to be monitored during actual operation, or gathered from system simulations, or both.”)
It would have been obvious for a person of ordinary skills in the art to modify Claim 6 to include Iverson’s teachings in the design of a system for anomaly detection to find all activities or behaviors from in the monitoring system including time, date, location and sensor specific information and the cause/author of the activity to detect anomalies.
Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Berkay, Li, Marculescu, Baier, and further in view of Hwee et al. (US-8972815-B1), hereinafter “Hwee”.
Regarding Claim 12, the rejection of Claim 6 is incorporated.
Regarding Claim 12, the combination of Berkay, Li, Marculescu and Baier teaches all of 
the elements of the current invention as stated above except it does not teach the detective method according to claim 6, further comprising a step of: setting the sensor value vi,j of a sensor i at time slot j to the value f(i,j) by the following recursive function: 
Function f(i,j)
If j = 0: return null;
else if vi,j-1 is missed: return f(i,j-1); 
else: return vi,j-1
	Hwee teaches the detective method according to claim 6, further comprising a step of: setting the sensor value vi,j of a sensor i at time slot j to the value f(i,j) by the following recursive function: 
Function f(i,j)
If j = 0: return null;
else if vi,j-1 is missed: return f(i,j-1); 
else: return vi,j-1  
(Hwee teaches in column 4 lines 19-30 on page 12: “After recovery of the first datagram, a sequence of recoverable media datagrams is located during back traversal of the recursive algorithm. However, in order to perform the backward traversal of the recursively called instances, complex data structures or linked lists are required to keep track of calling instances and missing datagrams. Such data structures and recursive function calls are often difficult to implement in hardware. While the recursive methods may be implemented in Software, Software implementations are typically too slow to provide FEC at throughput suitable for high-speed applications.” This suggests a software implementation of recursive function being used to recover missing data.)
It would have been obvious for a person of ordinary skills in the art to modify Claim 6 to include Hwee’s teachings of using a recursive function to retrieve missing data in the design of a system for anomaly detection.
Claim(s) 14-15 is rejected under 35 U.S.C. 103 as being unpatentable over Berkay, Li, Marculescu, Baier, and further in view of Du et al. (“DeepLog: Anomaly Detection and Diagnosis from System Logs through Deep Learning”), hereinafter “Du”.
Regarding Claim 14, the rejection of Claim 6 is incorporated.
Regarding Claim 14, the combination of Berkay, Li, Marculescu and Baier teaches all of 
the elements of the current invention as stated above except it does not teach “the detective method according to claim 6, further comprising a step of: giving the attributes of the states of an activity or behavior as the attribute input to output a predicted activity or behavior set A by the supervised machine learning algorithm; wherein A={ai, a2, ...., an}, and for each activity or behavior ai in A, a corresponding occurrence probability p(ai) is outputed by the supervised machine learning algorithm”.
	Du teaches the detective method according to claim 6, further comprising a step of: giving the attributes of the states of an activity or behavior as the attribute input to output a predicted activity or behavior set A by the supervised machine learning algorithm; wherein A={ai, a2, ...., an}, and for each activity or behavior ai in A, a corresponding occurrence probability p(ai) is outputed by the supervised machine learning algorithm. (Du teaches under [5.5] on page 1296: “The first method requires LSTM; it is a supervised method which requires training data to be provided. Du teaches under [Abstract]: “The primary purpose of a system log is to record system states and significant events at various critical points to help debug system failures and perform root cause analysis… We propose DeepLog, a deep neural network model utilizing Long Short-Term Memory (LSTM), to model a system log as a natural language sequence.” On page 1290 Du teaches: “For example, suppose h = 3 and the recent history sequence is {k1, k2, k3}, and DeepLog has predicted the next log key to be k1 with probability 1, while the next log key value is k2, which will be labeled as an anomaly. If user reports that this is a false positive, DeepLog is able to use the following input-output pair {k1, k2, k3  k2} to update the weights of its model to learn this new pattern. So that next time given history sequence {k1, k2, k3}, DeepLog can output both k1 and k2 with updated probabilities.”)
It would be obvious for a person of ordinary skill in the art to modify Claim 6 to include Du’s teachings of “co-occurrence” patterns between different activities or keys to “make a prediction and compare the predicted output against the observed log key value that actually appears” to detect anomalies.
Regarding Claim 15, the rejection of Claim 6 is incorporated.
Regarding Claim 15, the combination of Berkay, Li, Marculescu, Baier and Du 
teaches the detective method according to claim 14, further comprising a step of: determining the subject system is abnormal when at least one of conditions as follows is satisfied: that (1) the actual activity or behavior a* does not fall into A, and (2) the actual activity or behavior a* falls into A and p(a*)<A where 0<A<1 is a predefined threshold. (Baier teaches on page 95: “For the behavioral profile approach, we define a mapping from Declare rules to behavioral relations. When discovering Declare rules from event logs, these rules can be associated with a reliability metric, namely support [78, 36]. Support is a normalized value ranging from 0 to 1 which measures to what extent traces are conforming to a rule. A support of 0 stands for a rule that is always violated. Conversely, a value of 1 indicates that a rule always holds true.” Baier teaches on page 105 two ways to handle nonconforming behavior: “First, behavioral relations are discovered from the event log using a support metric for which a minimum threshold is defined. This support metric reflects how often a derived behavioral relation is violated. By setting the threshold below a value of 1.0, also relations that are sometimes violated are discovered 1.” The 2nd means is to “maximize the number of conforming behavioral relations in the mapped event log” by optimization.)
It would have been obvious to a person of ordinary skills in the art to modify Claim 14 to include Baier’s teachings of using a threshold for the events to decide if it’s an anomaly or normal behavior in the design of a system for anomaly detection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
NPL: Zhang, L. (2016, December). Big data analytics for fault detection and its application in maintenance. Semantic Scholar | AI-Powered Research Tool. https://www.semanticscholar.org/paper/Big-Data-Analytics-for-Fault-Detection-and-its-in-Zhang/9c61baa0db41eb74e92b64735571e74c5205c3c7
NPL: Christophe Bertero, Matthieu Roy, Carla Sauvanaud, Gilles Trédan. Experience Report: Log Mining using Natural Language Processing and Application to Anomaly Detection. 28th International Symposium on Software Reliability Engineering (ISSRE 2017), Oct 2017, Toulouse, France. 10p., 2017.
NPL: Yan, W. ., & Yu, L. . (2015). On Accurate and Reliable Anomaly Detection for Gas Turbine Combustors: A Deep Learning Approach. Annual Conference of the PHM Society, 7(1). https://doi.org/10.36001/phmconf.2015.v7i1.2655 (Year: 2015)
NPL: He, S. (2016, October 23). Experience report: System log analysis for anomaly detection. IEEE Xplore. https://ieeexplore.ieee.org/document/7774521 (Year: 2016)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCOIS A NDIAYE whose telephone number is (571)272-9952.  The examiner can normally be reached on M-F 8:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571) 270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANCOIS A NDIAYE/Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124